Exhibit 99.2 Third Quarter 2010 Supplemental Financial Information The Company acquired Bella Villagio, a 231-unit community locatedin San Jose, California for $54.0 million. The community was built in 2004 and is composed of 4 three-story buildings consisting of a variety of one-bedroom, two-bedroom, and three-bedroom units. Property amenities include a state of-the-art fitness center, large pool and two spas, a modern club house, separate yoga facility, and fully equipped business center. Bella Villagio is located near local public transportation and provides residents easy access to job centers, freeways and local shopping and dining. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary S-5 Capitalization Data– September 30, 2010 S-6 Property Operating Results – Quarter ended September 30, 2010 and 2009 S-7 Property Operating Results – Nine months ended September 30, 2010 and 2009 S-7.1 Revenue by County – Quarters ended September 30, 2010, September 30, 2009 and June 30, 2010 S-8 Revenue by County – Nine months ended September 30, 2010 and 2009 S-8.1 Development Pipeline S-9 Redevelopment Pipeline S-10 Co-Investments S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest S-12 Income from Discontinued Operations and Selected Financial Data S-13 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-14 New Residential Supply Data S-15 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended (Dollars in thousands, except per share amounts) September30, September30, Revenues: Rental and other property $ Management and other fees from affiliates Expenses: Property operating Depreciation and amortization General and administrative Impairment and other charges Earnings from operations Interest expense ) Interest and other income Equity (loss) income in co-investments ) ) ) Gain (loss) on early retirement of debt - - ) Gain on sale of real estate - - - Income before discontinued operations 25 Income from discontinued operations - - Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest ) Dividends to preferred stockholders ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock - - Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended Selected Line Item Detail September30, September30, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees from affiliates Management $ Development and redevelopment 43 Management and other fees from affiliates $ Property operating expenses Real estate taxes $ Administrative Maintenance and repairs Utilities Management fees and insurance Property operating expenses $ General and administrative General and administrative $ Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Interest on notes receivables $ Other interest and other income, net Gain from sale of marketable securities - - Income from TRS activities - - - Lease income, net - - - Interest and other income $ Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions Third-party ownership interest Noncontrolling interest $ See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Nine Months Ended (Dollars in thousands, except share and per share amounts) September30, September30, Funds from operations Net income available to common stockholders $ Adjustments: Depreciation and amortization Gains not included in FFO, net of disposition costs - ) - ) Noncontrolling interest and co-investments (1) Funds from operations $ FFO per share-diluted $ Components of the change in FFO Non-core items: Ineffectiveness of forward starting swap hedges - - Acquisition costs - - (Gain) on sales of marketable securities - - ) ) Co-Investment - acquisition fee income - - ) - Redemption of Series G preferred stock at a discount - ) - ) Impairment of development projects - - (Gain) loss on early retirement of debt - - - ) Cancellation of Outperformance Plan - Loan loss reserves - - Other items, net (2) ) - ) ) Funds from operations excluding non-core items FFO excluding non-core items per share-diluted $ Changes in core items: Same-property NOI $ ) $ ) Non-same property NOI Management and other fees from affiliates ) ) Equity (loss) income in co-investments ) ) Interest and other income ) Interest expense ) ) Dividends to preferred stockholders General and administrative Other items, net $ $ ) Weighted average number of shares outstanding diluted (3) Amount includes the following adjustments for the three and nine months ended September 30, 2010: (i) noncontrolling interest related to Operating Partnership units totaling $0.5 million and $2.4 million, respectively, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $1.4 million and $3.5 million, respectively. For the three months ended September 30, 2010, the $2.5 million is related to the change in estimate from the second quarter of 2010 for the accretion of interest income on the Santee Court note receivable. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) September30, 2010 December31, 2009 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Lines of credit Exchangeable bonds Cash flow hedge liabilities Other liabilities Total liabilities Series G cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Series F cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - September 30, 2010 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 70 % $ % Variable rate - secured (1) 13 % % Total mortgage notes payable 83 % % Exchangeable bonds - unsecured 0 % % Line of credit - secured (2) 12 % % Line of credit - unsecured (3) 5 % % Total lines of credit 17 % % Total debt % $ % Scheduled principal payments (excludes lines of credit) Weighted Average Interest Rate $ % Thereafter % Total $ % Capitalized interest for the three and nine months ended September 30, 2010 was approximately $1.6 million and $7.3 million, respectively. $213.5 million of the variable rate debt is tax exempt to the note holders, and $191.9 million of the tax exempt debt is subject to interest rate protection agreements. Secured line of credit facility is $250 million and matures in December 2013.This line is secured by eleven of the Company's apartment communities and the underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. During October 2010, the unsecured line of credit facility was amended to increase it to $275 million with an accordion option to $350 million, and matures in December 2011 with two one-year extensions, exercisable at the Company's option.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 2.4%. See Company's 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization Data - September 30, 2010 (Dollars and shares in thousands, except per share amounts) Capitalization Data Total debt $ Common stock and potentially dilutive securities Common stock outstanding Limited partnership units (1) Options-treasury method 75 Exchangeable bonds 3 Total common stock and potentially dilutive securities shares Common stock price per share as of September 30, 2010 $ Market value of common stock and potentially dilutive securities $ Preferred units/stock $ Total equity capitalization $ Total market capitalization $ Ratio of debt to total market capitalization % Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended September 30, 2010 and 2009 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total % Change % Change % Change % Change Revenues: Same-property revenue $ $ -0.9
